Citation Nr: 0012273	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-11 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the character of the veteran's discharge for the 
period of service from October 5, 1955, to February 15, 1960, 
constitutes a bar to payment of Department of Veterans 
Affairs benefits.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for arthritis, claimed 
as the result of exposure to cold.

4.  Entitlement to service connection for a fungus infection 
of the skin and feet.

5.  Entitlement to service connection for pain of the hips 
and legs.

6.  Entitlement to service connection for a burn of the right 
leg.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945 and from June 1946 to February 1947.  He also 
served from October 1953 to February 1960, re-enlisting in 
1954, and was eligible for discharge in October 1955.  The 
character of the veteran's discharge for the period of active 
duty from October 5, 1955, to February 15, 1960, is at issue 
in this case.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1994 administrative decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that the 
veteran's period of service from October 5, 1955, to February 
15, 1960, was dishonorable for VA purposes.


FINDING OF FACT

The veteran's discharge in February 1960 was not for actions 
reflecting willful and persistent misconduct, and was issued 
under conditions other than dishonorable.
CONCLUSION OF LAW

The character of the veteran's discharge for the period of 
service from October 5, 1955, to February 15, 1960, does not 
constitute a bar to payment of VA benefits.  38 U.S.C.A. 
§§ 101, 5107, 5303 (West 1991); 38 C.F.R. §§ 3.12, 3.13 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active honorable service from September 1942 
to October 1945 and from June 1946 to February 1947.  (It is 
noteworthy that during World War II he served in combat, and 
was awarded a Purple Heart Medal for wounds received.) The 
veteran also served from October 4, 1953, to February 15, 
1960.  The discharge for that period of service was under 
other than honorable conditions.

A July 1994 VA administrative decision found that the 
veteran's service from October 4, 1953, to October 4, 1955, 
met the criteria for a conditional discharge and could serve 
as the basis for entitlement to VA benefits, but that the 
period of service from October 5, 1955, to February 15, 1960, 
was a bar to VA benefits because it was dishonorable, as the 
result of willful and persistent misconduct.

The Board notes that if a former service member did not die 
in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  A discharge under honorable conditions is 
binding on VA as to the character of discharge.   38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12(a). 

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). 

Benefits are not payable where the former service member was 
discharged or released under one of the following conditions:  
(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; (2) By reason of the 
sentence of a general court-martial; (3) Resignation by an 
officer for the good of the service; (4) As a deserter; (5) 
As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release; (6) By reason of a discharge under other 
than honorable conditions issued as a result of an absence 
without official leave (AWOL) for a continuous period of at 
least 180 days.  38 C.F.R. § 3.12(c).

A discharge or release because of one of the following 
offenses specified in this paragraph is considered to have 
been issued under dishonorable conditions:  (1) Acceptance of 
an undesirable discharge to escape trial by general court-
martial; (2) Mutiny or spying; (3) An offense involving moral 
turpitude, to include, generally, conviction of a felony; (4) 
Willful and persistent misconduct, to include a discharge 
under other than honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct.  A discharge because of a minor offense will not, 
however, be considered willful and persistent misconduct if 
service was otherwise honest, faithful and meritorious; (5) 
Homosexual acts involving aggravating circumstances or other 
factors affecting the performance of duty.  38 C.F.R. 
§ 3.12(d).

The veteran entered service on October 4, 1953, pursuant to 
an enlistment with an obligation of two years service and a 
scheduled release date of October 4, 1955.  He was honorably 
discharged on October 3, 1954 for the purpose of immediate 
reenlistment, and he reenlisted for a term of six years on 
October 4, 1954.  He was discharged from service under other 
than honorable conditions on February 15, 1960.

The Board finds that the character of the veteran's service 
for the period from October 5, 1955, to February 15, 1960, is 
not a bar to the payment of VA benefits.

A November 25, 1959, letter from an officer notes that the 
veteran served on his committee from August 1959 to October 
1959.  The veteran did not perform his duties as expected.  
His alleged inability to wear boots precluded him from being 
utilized as an instructor.  His uniform always appeared 
sloppy in that it did not fit properly.  His attitude was of 
a negative nature.  He made no attempt to improve himself, 
being content to drift along.  His relationship with his 
peers was poor as he always claimed disability when in an 
emergency he was called upon to perform a day of field duty.  
The veteran's attitude, alleged incapability to perform in 
the field, dress, and inability to get along with other non-
commissioned officers necessitated his removal from his 
position.

A November 27, 1959, letter from an officer notes that the 
veteran served on his committee beginning in August 1959.  
During the period from August 1959 to October 1959, the 
veteran required close and constant supervision in order to 
obtain average results.  His dress and appearance were always 
careless and sloppy.  He failed to attempt to improve his 
personal military knowledge or his section.  He constantly 
used as a crutch an alleged inability to wear field boots, 
especially when alerted for possible instructional duty in 
the field.  In October his dress and failure to perform his 
duties required reassignment to another activity.  Once again 
neither his physical dress nor attitude improved, even though 
his assignment was extremely simple in nature.  His sole 
mission to be in charge of classroom maintenance.  His 
impersonal and completely negative, careless attitude, 
coupled with his constant difficulties with creditors 
rendered him unsatisfactory for any type of duty within the 
Regimental S-3 activities.

A November 27, 1959, letter from an officer notes that the 
veteran was assigned the duty of classroom maintenance for 
four classrooms on October 15, 1959.  During the two and one 
half weeks that the veteran was under the officer's control, 
he was constantly being called and visited by bill 
collectors.  When questioned, the veteran stated that they 
were car salesmen.  The collectors also contacted the officer 
for assistance in collecting the veteran's debts.  The 
veteran said that arrangements had been made to pay the bills 
on allotment.  He was placed on fourteen day restriction.  
The officer opined that the veteran was not making any plans 
to pay his obligations and that he was trying to hide his 
frequent collectors as car salesmen.
A November 27, 1959, letter from an officer notes that on 
October 15, 1959, the veteran was assigned the job of 
maintaining four classrooms.  He was to see that the 
classrooms were in a good state of repair and clean at all 
times.  He did this work in a satisfactory manner.  There 
were times when the veteran would be slack in his work.  
Following counseling, he would again do his work 
satisfactorily.  The officer received a great number of phone 
calls regarding the veteran's debts.  The veteran stated that 
he would take care of them.  Then, the bill collectors 
visited.  On November 24, 1959, the veteran was sent to a 
different assignment.

A November 30, 1959, letter from a commanding officer 
indicates that on September 9, 1957, due to a physical 
profile and inability to perform his other duties the veteran 
was assigned duties as a Regimental Mail Clerk.  Throughout 
his service as such terminating in July 1959, he was 
continually admonished him as to poor personal appearance and 
lackadaisical performance of duty.  He was counseled on many 
occasions when he failed to carry out instructions.  In June 
or July 1959, he was given a final warning and told he would 
be relived if he did not properly perform his duties.  In 
July 1959 it was necessary to relieve the veteran for 
inefficiency and sloppy appearance.  The commanding officer 
believed that the veteran was "riding his profile" and 
cared nothing about the army except to draw his pay.  The 
commanding officer stated that, "I would not desire to have 
this man in any unit I commanded in peace or war."

A December 16, 1959, medical certificate shows that the 
veteran had a chronic severe passive-aggressive reaction, 
manifested by indecisiveness, inability to express aggressive 
feelings other than indirectly, poor judgment, and ineptness.  
He was experiencing moderate stress from separation from his 
wife and indebtedness.  His predisposition was moderate, with 
a life-long history of immature personality traits.  The 
physician stated that the veteran's condition was a chronic 
personality disorder where the stress of separation from his 
wife was intolerable and resulted in the deterioration of his 
duty performance to such an extent as to reflect adversely 
upon the military.  His impairment was considered to be 
marked for continued military service.  The condition was 
felt to have existed prior to service.  The physician 
recommended that the veteran be considered for administrative 
separation.
A February 2, 1960, letter from the veteran's commanding 
officer indicates that the veteran's conduct and efficiency 
were both unsatisfactory.  The veteran had been counseled 
many times and every possible consideration had been rendered 
to help indebtedness and inefficiency, to no avail.  The 
veteran displayed no initiative toward accepting his 
responsibilities as an individual or duties as a soldier even 
though given several assignment.  The officer recommended 
separation for an established pattern of dishonorable failure 
to pay just debts and an established pattern of shirking.  
The veteran was undependable and unreliable in that he failed 
to keep his promises to make financial arrangement to 
liquidate his just debts.  A transfer to another unit would 
not change his character or efficiency.  The veteran was 
restricted to company area for fourteen days under Article 15 
on October 31, 1959, for failure to obey a lawful order.  On 
August 22, 1959, he was restricted to the company area for 
seven days for failure to maintain sufficient funds in his 
checking account.  The officer recommended that the veteran 
be considered for elimination from military service due to 
letters of indebtedness, letters of inefficiency, and special 
orders.

A February 2, 1960, statement from the veteran's commanding 
officer notes that officer assumed command on September 1, 
1959.  Since that time, the veteran had been a constant 
disciplinary problem.  He was counseled many times to no 
avail.  Numerous letters of indebtedness had been received.  
The veteran had established a pattern of failure to pay his 
just debts and acknowledged that the debts were just.  He was 
undependable and unreliable in that he had failed to keep his 
promises to liquidate the debts.  In addition, he had failed 
to perform his duties in a satisfactory manner; although 
counseled many times and given various jobs, he failed to 
perform in a satisfactory manner.  On September 9, 1957, he 
was reassigned because he was unable to perform his duties, 
although his physical profile did not reflect a profile that 
required reclassification from his light infantryman duties.  
During July 1959, he was relieved for inefficiency from his 
position as Regimental Mail Clerk, a position authorized for 
an E-5, two grades below his grade at that time.  During 
October 1959, he was relieved for inefficiency from the 
Regimental Committee.  Although he did not occupy a position 
vacancy he still could not perform his miscellaneous duties 
in a soldierly manner.  On November 25, 1959, he was relived 
for inefficiency from the Regimental Training Aids.  Even 
though his duties were to maintain four classrooms he could 
not perform those duties in an acceptable manner.  On 
December 1, 1959, he was reduced from E-7 to the grade of E-6 
for inefficiency.  On February 2, 1960, he was reduced to the 
grade of E-2 for inefficiency.  In addition to his 
indebtedness and inefficiency, he had also been a 
disciplinary problem.  On November 12, 1959, he was punished 
under the provisions of Article 15 for failure to maintain 
sufficient funds in his private checking account.  On January 
6, 1960, he borrowed money from a trainee in violation of 
policy.  The commanding officer did not feel that 
disciplinary action or further attempts at rehabilitation 
would lead to successful results in making a satisfactory 
soldier out of the veteran.  The commanding officer thought 
that the veteran was of no benefit to the military service, 
did not possess any of the moral traits of a solider, and 
lacked any of the leadership qualities desired for 
advancement.  The commanding officer was of the opinion that 
the veteran was a detriment to the army and should be 
separated as soon as possible undesirably.

In a statement dated February 3, 1960, the veteran responded 
that he felt he was "given a raw deal from the very start."  
He felt that the officers' statements were lies.  He stated 
that he had tried to get help with his debts, but could not 
get caught up, especially following his reduction in rank and 
pay.  He stated that he was fit for the army.

The Board finds that the veteran's discharge on February 15, 
1960 was not issued because of willful and persistent 
misconduct or under other conditions (outlined above) 
mandated by statute or regulation to be considered 
dishonorable.  Therefore, that discharge may not be 
considered to be a dishonorable discharge for VA purposes.  
38 C.F.R. § 3.12(d)(4).

The Board notes that the veteran's main offense was a pattern 
of indebtedness and failure to maintain sufficient funds in 
his personal checking account.  He was in the midst of 
marital problems at the time (separated from his wife).  
Under the less enlightened military policies of the day, he 
was reduced in rank and pay because of that offense.  The 
reduction in pay in effect precluded fiscal rehabilitation, 
and resulted in further indebtedness and further reduction in 
rank and pay, placing him in a helpless/hopeless situation as 
far as any prospect for personal financial recovery.  The 
veteran's activities with regard to his indebtedness were to 
an extensive degree the result of factors beyond his control 
and thus may not reasonably be characterized as willful 
misconduct.

In sum, the veteran's discharge for indebtedness and 
inefficiency was for a minor offense.  His service, while 
less than exemplary in the later stages, was otherwise 
honest, faithful, and meritorious.  Therefore, the Board 
finds that the veteran's discharge is not a bar to the 
payment of VA benefits.


ORDER

The character of the veteran's discharge for the period of 
service from October 5, 1955, to February 15, 1960 is not a 
bar to payment of VA benefits.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In May 1997, the veteran filed claims of entitlement to 
service connection for skin cancer, arthritis claimed as the 
result of exposure to cold, a fungus infection of the skin 
and feet, pain of the hips and legs, and a burn of the right 
leg.  Those claims were denied by a May 1997 rating decision.  
The veteran's notice of disagreement on those issues was 
received in June 1997.  However, he was not issued a 
statement of the case on those issues.

Accordingly, the case is REMANDED for the following:

The RO should provide the veteran and his 
representative a statement of the case 
addressing the issues of entitlement to 
service connection for skin cancer, 
arthritis claimed as the result of 
exposure to cold, a fungus infection of 
the skin and feet, pain of the hips and 
legs, and a burn of the right leg.  They 
should be advised of further appellate 
procedures and given the opportunity to 
respond.

The purpose of this REMAND is to comply with a mandate of the 
Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, directs the RO to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV,  8.44-8.45, 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 



